UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,

 

 

Plaintiff,
V. Case No. 2017-CR-129 (LA)
STEPHEN RUFFIN,
Defendant.
PLEA AGREEMENT
I. The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Christopher Ladwig, Assistant United States
Attorney, and the defendant, Stephen Ruffin, individually and by attorney Christopher Donovan,
pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the following plea
agreement:

CHARGES

2. The defendant has been charged in a three-count indictment, which alleges
violations of Title 18, United States Code, Sections 844(i), 844(h), 2101(a)(2), and 2.

a. The defendant has read and fully understands the charges contained in the
indictment. He fully understands the nature and elements of the crimes with which he has been
charged, and those charges and the terms and conditions of the plea agreement have been fully
explained to him by his attorney.

4. The defendant voluntarily agrees to plead guilty to the following count set forth in

full as follows:

Case 2:17-cr-00129-LA Filed 11/14/19 Page 1of13 Document 50
COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
On or about August 14, 2016, in the State and Eastern District of Wisconsin,

STEPHEN RUFFIN

maliciously damaged, by means of fire, Big Jim’s Liquor store, which was in a building used in
interstate commerce and was located on N. Hopkins Avenue, Milwaukee, Wisconsin.
All in violation of Title 18, United States Code, Sections 844(i) and 2.

5. The defendant acknowledges, understands, and agrees that he is, in fact, guilty of
the offense described in paragraph 4. The parties acknowledge and understand that if this case
were to proceed to trial, the government would be able to prove the following facts beyond a
reasonable doubt. The defendant admits that these facts are true and correct and establish his guilt
beyond a reasonable doubt:

On August 14, 2016 at approximately 1:54 a.m., there was an arson that occurred at Big
Jim’s Liquor (Big Jim’s) located on W. Hopkins Street, Milwaukee, WI. At all times relevant, Big
Jim’s was a commercial business engaged in and affecting interstate commerce, and therefore
operating as a facility used in interstate commerce. This arson occurred while there was widespread
rioting and looting occurring in the city of Milwaukee.

Big Jim’s surveillance footage from the rear of the business showed that on August 14,
2016 at approximately 12:17 a.m., Ruffin and two other unidentified men arrived at the rear entry
door to Big Jim’s. Ruffin was wearing an orange shirt with “Safety First” on the back, khaki cargo
shorts, and blue Adidas shoes with white stripes. Ruffin was observed on this surveillance footage
carrying bolt cutters, Ruffin and the two unidentified men made numerous attempts to enter Big
Jim’s, which was closed and locked at the time. Ruffin appeared to use a cellphone during this
time, which is corroborated by Ruffin’s cellphone data showing him in the area at this time. Unable
to gain entry, Ruffin and the two unidentified men departed at approximately 12:24 a.m.

At approximately 1:48 a.m., Ruffin and another unidentified man again approached the
rear entry to Big Jim’s. Ruffin was wearing khaki cargo shorts, blue Adidas with white stripes, and
a dark colored hooded sweatshirt. Ruffin covered his face with his orange shirt that he was wearing
under the sweatshirt. At approximately 1:49 a.m., Ruffin was observed with what appears to be a
container of charcoal lighter fluid. The unidentified man is observed a short time later spraying the
contents of this container around the business’ air conditioning unit, which was next to Big Jim’s
rear entry door.

At approximately 1:54 a.m., Ruffin and the unidentified man ignited an item that appeared
to be paper and placed it near Big Jim’s rear entry door. A fire began to spread on the exterior of
the building. Ruffin is observed placing a plastic container on the fire. At approximately 1:55 a.m.
as the fire spread, both men left the area. The arson caused damage to the building and to the
exterior of Big Jim’s.

During a search of Ruffin’s residence, law enforcement located Ruffin’s cellphone.
Ruffin’s cellphone records showed that his cellphone was used in the area of Big Jim’s several

2

Case 2:17-cr-00129-LA Filed 11/14/19 Page 2 of 13 Document 50
times around the time of the arson on August 14. Furthermore, text messages obtained from
Ruffin’s cellphone showed that on August 14 he was participating in rioting around Milwaukee.
The following are text messages found on Ruffin’s cellphone from August 14. At 12:06 a.m.,
Ruffin received a text message asking if he was at home. At 12:08 a.m., Ruffin responded to that
text message by writing, “I’m rioting with em.” At 1:21 a.m., Ruffin received a text message asking
why he had not called. At 1:22 a.m., Ruffin responded to that text message by writing, “It’s a riot
out here.” The Big Jim’s arson occurred at 1:54 a.m.
This information is provided for the purpose of setting forth a factual basis for the plea of
guilty. It is not a full recitation of the defendant’s knowledge of, or participation in this offense.
PENALTIES
6. The parties understand and agree that the offenses to which the defendant will enter
a plea of guilty carry the following maximum terms of imprisonment and fines: Count 2: 5 to 20
years, $250,000 fine, 3 years supervised release, and $100 special assessment. The parties’
acknowledgments, understandings, and agreements with regard to restitution are set forth in
paragraph 30 of this agreement.
7. The defendant acknowledges, understands, and agrees that he has discussed the
relevant statutes as well as the applicable sentencing guidelines with his attorney.
DISMISSAL OF REMAINING COUNTS
8. The government agrees to move to dismiss the remaining counts of the indictment
at the time of sentencing.
ELEMENTS
9. The parties understand and agree that in order to sustain the charge of Arson as set
forth in Count 2, the government must prove each of the following propositions beyond a
reasonable doubt:
First, the defendant damaged or destroyed, or attempted to damage or destroy, any
building, vehicle, or other real or personal property;
Second, the defendant did so by means of fire or an explosive;

Third, the building, vehicle, or other real or personal property was used in interstate or
foreign commerce, or in any activity affecting interstate commerce; and

3

Case 2:17-cr-00129-LA Filed 11/14/19 Page 3 of 13 Document 50
Fourth, the defendant did so maliciously.
SENTENCING PROVISIONS

10. The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the
presentence report, including that the presentence report be disclosed not less than 35 days before
the sentencing hearing, in favor of a schedule for disclosure, and the filing of any objections, to be
established by the court at the change of plea hearing.

11. The parties acknowledge, understand, and agree that any sentence imposed by the
court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to the
Sentencing Guidelines when sentencing the defendant.

12. The parties acknowledge and agree that they have discussed all of the sentencing
guidelines provisions which they believe to be applicable to the offenses set forth in paragraph 4.
The defendant acknowledges and agrees that his attorney in turn has discussed the applicable
sentencing guidelines provisions with him to the defendant’s satisfaction.

13. The parties acknowledge and understand that prior to sentencing the United States
Probation Office will conduct its own investigation of the defendant’s criminal history. The parties
further acknowledge and understand that, at the time the defendant enters a guilty plea, the parties
may not have full and complete information regarding the defendant’s criminal history. The parties
acknowledge, understand, and agree that the defendant may not move to withdraw the guilty plea
solely as a result of the sentencing court’s determination of the defendant’s criminal history.

Sentencing Guidelines Calculations

14. The defendant acknowledges and understands that the sentencing guidelines
recommendations contained in this agreement do not create any right to be sentenced within any
particular sentence range, and that the court may impose a reasonable sentence above or below the

guideline range. The parties further understand and agree that if the defendant has provided false,
4

Case 2:17-cr-00129-LA Filed 11/14/19 Page 4o0f13 Document 50
incomplete, or inaccurate information that affects the calculations, the government is not bound to
make the recommendations contained in this agreement.
Relevant Conduct
Ls. The parties acknowledge, understand, and agree that pursuant to Sentencing
Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating the
sentencing guidelines range, even if the relevant conduct is not the subject of the offenses to which
the defendant is pleading guilty.
Base Offense Level
16. The parties agree to recommend to the sentencing court that the applicable base
offense level for the offenses charged in Count 2 is 20 under Sentencing Guidelines Manual
§ 2K1.4(a)(2). The parties understand and agree that the statutory mandatory minimum sentence
of 60 months will control the sentence for Count 2.
Specific Offense Characteristics
Lis The parties agree to recommend no adjustment for any specific offense
characteristic is applicable to the offense levels for the offense charged in Count 2.
Role in the Offense
18. Pursuant to Sentencing Guidelines Manual § 3B1.1 and 3B1.2, the parties agree to
recommend to the sentencing court that no adjustment be given for an aggravating or mitigating
role in the offense, as the defendant was neither an organizer, leader, manager, or supervisor or a
minimal or minor participant.
Acceptance of Responsibility
19, The government agrees to recommend a two-level decrease for acceptance of
responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if the defendant

exhibits conduct consistent with the acceptance of responsibility. The defendant acknowledges,

5

Case 2:17-cr-00129-LA Filed 11/14/19 Page 5of13 Document 50
understands, and agrees that conduct consistent with the acceptance of responsibility includes but
is not limited to the defendant’s voluntary identification and disclosure to the government of any
and all actual or potential victims of the offenses prior to sentencing. In addition, if the court
determines at the time of sentencing that the defendant is entitled to the two-level reduction under
§ 3E1.1(a), the government agrees to make a motion recommending an additional one-level
decrease as authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant timely
notified authorities of his intention to enter a plea of guilty.
Sentencing Recommendations

20. Both parties reserve the right to provide the district court and the probation office
with any and all information which might be pertinent to the sentencing process, including but not
limited to any and all conduct related to the offense as well as any and all matters which might
constitute aggravating or mitigating sentencing factors.

21. Both parties reserve the right to make any recommendation regarding any and all
factors pertinent to the determination of the sentencing guideline range; the fine to be imposed;
the amount of restitution and the terms and condition of its payment; the length of supervised
release and the terms and conditions of the release; the defendant’s custodial status pending the
sentencing; and any other matters not specifically addressed by this agreement.

22, The parties agree to recommend a sentence of 60 months incarceration.

Court’s Determinations at Sentencing

23. The parties acknowledge, understand, and agree that neither the sentencing court
nor the United States Probation Office is a party to or bound by this agreement. The United States
Probation Office will make its own recommendations to the sentencing court. The sentencing court
will make its own determinations regarding any and all issues relating to the imposition of sentence

and may impose any sentence authorized by law up to the maximum penalties set forth in

6

Case 2:17-cr-00129-LA Filed 11/14/19 Page 6 of 13 Document 50
paragraph 6 above. The parties further understand that the sentencing court will be guided by the
sentencing guidelines but will not be bound by the sentencing guidelines and may impose a
reasonable sentence above or below the calculated guideline range.

24. The parties acknowledge, understand, and agree that the defendant may not move
to withdraw the guilty plea solely as a result of the sentence imposed by the court.

FINANCIAL MATTERS

23s The defendant acknowledges and understands that any and all financial obligations
imposed by the sentencing court are due and payable in full upon entry of the judgment of
conviction. The defendant further understands that any payment schedule imposed by the
sentencing court shall be the minimum the defendant is expected to pay and that the government’s
collection of any and all court imposed financial obligations is not limited to the payment schedule.
The defendant agrees not to request any delay or stay in payment of any and all financial
obligations. If the defendant is incarcerated, the defendant agrees to participate in the Bureau of
Prisons’ Inmate Financial Responsibility Program, regardless of whether the court specifically
directs participation or imposes a schedule of payments.

26. The defendant agrees to provide to the Financial Litigation Unit (FLU) of the
United States Attorney’s Office, at least 30 days before sentencing, and also upon request of the
FLU during any period of probation or supervised release imposed by the court, a complete and
sworn financial statement on a form provided by FLU and any documentation required by the
form. The defendant further agrees, upon request of FLU whether made before or after sentencing,
to promptly: cooperate in the identification of assets in which the defendant has an interest,
cooperate in the liquidation of any such assets, and participate in an asset deposition.

Fine

ay, The parties agree to recommend no fine.

7

Case 2:17-cr-00129-LA Filed 11/14/19 Page 7 of 13 Document 50
Special Assessment

28. The defendant agrees to pay the special assessment in the amount of $100 prior to

or at the time of sentencing.
Restitution

29, The defendant agrees to pay restitution in the amount of $4,000 as ordered by the
court to Jim’s Liquor (Big Jim’s) located on W. Hopkins Street, Milwaukee, WI. The defendant
understands that because restitution for the offenses is mandatory, the amount of restitution shall
be imposed by the court regardless of the defendant’s financial resources. The defendant agrees to
cooperate in efforts to collect the restitution obligation. The defendant understands that imposition
or payment of restitution will not restrict or preclude the filing of any civil suit or administrative
action.

DEFENDANT’S WAIVER OF RIGHTS

30. In entering this agreement, the defendant acknowledges and understands that he
surrenders any claims he may have raised in any pretrial motion, as well as certain rights which
include the following:

a, If the defendant persisted in a plea of not guilty to the charges against him, he
would be entitled to a speedy and public trial by a court or jury. The defendant
has a right to a jury trial. However, in order that the trial be conducted by the
judge sitting without a jury, the defendant, the government and the judge all
must agree that the trial be conducted by the judge without a jury.

b. If the trial is a jury trial, the jury would be composed of twelve citizens selected
at random. The defendant and his attorney would have a say in who the jurors
would be by removing prospective jurors for cause where actual bias or other
disqualification is shown, or without cause by exercising peremptory
challenges. The jury would have to agree unanimously before it could return a
verdict of guilty. The court would instruct the jury that the defendant is

presumed innocent until such time, if ever, as the government establishes guilt
by competent evidence to the satisfaction of the jury beyond a reasonable doubt.

8

Case 2:17-cr-00129-LA Filed 11/14/19 Page 8 of 13 Document 50
G. If the trial is held by the judge without a jury, the judge would find the facts and
determine, after hearing all of the evidence, whether or not he was persuaded
of defendant’s guilt beyond a reasonable doubt.

d. At such trial, whether by a judge or a jury, the government would be required
to present witnesses and other evidence against the defendant. The defendant
would be able to confront witnesses upon whose testimony the government is
relying to obtain a conviction and he would have the right to cross-examine
those witnesses. In turn the defendant could, but is not obligated to, present
witnesses and other evidence on his own behalf. The defendant would be
entitled to compulsory process to call witnesses.

6, At such trial, defendant would have a privilege against self-incrimination so
that he could decline to testify and no inference of guilt could be drawn from
his refusal to testify. If defendant desired to do so, he could testify on his own
behalf.

31, The defendant acknowledges and understands that by pleading guilty he is waiving
all the rights set forth above. The defendant further acknowledges the fact that his attorney has
explained these rights to him and the consequences of his waiver of these rights. The defendant
further acknowledges that as a part of the guilty plea hearing, the court may question the defendant
under oath, on the record, and in the presence of counsel about the offense to which the defendant
intends to plead guilty. The defendant further understands that the defendant’s answers may later
be used against the defendant in a prosecution for perjury or false statement.

32. The defendant acknowledges and understands that he will be adjudicated guilty of
the offenses to which he will plead guilty and thereby may be deprived of certain rights, including
but not limited to the right to vote, to hold public office, to serve on a jury, to possess firearms,
and to be employed by a federally insured financial institution.

33 The defendant knowingly and voluntarily waives all claims he may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the

9

Case 2:17-cr-00129-LA Filed 11/14/19 Page 9 of 13 Document 50
entry of the defendant’s guilty plea pursuant to this agreement constitutes excludable time under
the Speedy Trial Act.

34. Based on the government’s concessions in this agreement, the defendant knowingly
and voluntarily waives his right to appeal his sentence in this case and further waives his right to
challenge his conviction or sentence in any post-conviction proceeding, including but not limited
to a motion pursuant to 28 U.S.C. § 2255. As used in this paragraph, the term “sentence” means
any term of imprisonment, term of supervised release, term of probation, supervised release
condition, fine, forfeiture order, and restitution order. The defendant’s waiver of appeal and post-
conviction challenges includes the waiver of any claim that (1) the statute or Sentencing Guidelines
under which the defendant is convicted or sentenced are unconstitutional, and (2) the conduct to
which the defendant has admitted does not fall within the scope of the statute or Sentencing
Guidelines. This waiver does not extend to an appeal or post-conviction motion based on (1) any
punishment in excess of the statutory maximum, (2) the sentencing court’s reliance on any
constitutionally impermissible factor, such as race, religion, or sex, (3) ineffective assistance of
counsel in connection with the negotiation of the plea agreement or sentencing, or (4) a claim that
the plea agreement was entered involuntarily.

Further Civil or Administrative Action

aos The defendant acknowledges, understands, and agrees that the defendant has
discussed with his attorney and understands that nothing contained in this agreement, including
any attachment, is meant to limit the rights and authority of the United States of America or any
other state or local government to take further civil, administrative, or regulatory action against
the defendant, including but not limited to any listing and debarment proceedings to restrict rights
and opportunities of the defendant to contract with or receive assistance, loans, and benefits from

United States government agencies.
10

Case 2:17-cr-00129-LA Filed 11/14/19 Page 10 of 13 Document 50
GENERAL MATTERS

36. The parties acknowledge, understand, and agree that this agreement does not
require the government to take, or not to take, any particular position in any post-conviction motion
or appeal.

37, The parties acknowledge, understand, and agree that this plea agreement will be
filed and become part of the public record in this case.

38. The parties acknowledge, understand, and agree that the United States Attorney’s
office is free to notify any local, state, or federal agency of the defendant’s conviction.

a0. The defendant understands that pursuant to the Victim and Witness Protection Act,
the Justice for All Act, and regulations promulgated thereto by the Attorney General of the United
States, the victim of a crime may make a statement describing the impact of the offense on the
victim and further may make a recommendation regarding the sentence to be imposed. The
defendant acknowledges and understands that comments and recommendations by a victim may
be different from those of the parties to this agreement.

EFFECT OF DEFENDANT’S BREACH OF PLEA AGREEMENT

40. The defendant acknowledges and understands if he violates any term of this
agreement at any time, engages in any further criminal activity prior to sentencing, or fails to
appear for sentencing, this agreement shall become null and void at the discretion of the
government. The defendant further acknowledges and understands that the government’s
agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea
agreement is revoked or if the defendant’s conviction ultimately is overturned, then the
government retains the right to reinstate any and all dismissed charges and to file any and all
charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

1]

Case 2:17-cr-00129-LA Filed 11/14/19 Page 11 of 13 Document 50
against the defendant as a result of his breach of this agreement. The defendant understands,
however, that the government may elect to proceed with the guilty plea and sentencing. If the
defendant and his attorney have signed a proffer letter in connection with this case, then the
defendant further acknowledges and understands that he continues to be subject to the terms of the
proffer letter.
VOLUNTARINESS OF DEFENDANT’S PLEA

4l. The defendant acknowledges, understands, and agrees that he will plead guilty
freely and voluntarily because he is in fact guilty. The defendant further acknowledges and agrees
that no threats, promises, representations, or other inducements have been made, nor agreements

reached, other than those set forth in this agreement, to induce the defendant to plead guilty.

12

Case 2:17-cr-00129-LA Filed 11/14/19 Page 12 of 13 Document 50
ACKNOWLEDGMENTS

Iam the defendant. I am entering into this-:plea agreement freely and voluntarily. J.am not now on
or under the influence of any drug, medication, alcohol, or other intoxicant or depressant, whether
or not prescribed by a physician, which would impair my ability to understand the terms and
conditions of this agreement. My attorney has reviewed every part of this agreement with me and
has advised me of the implications of the sentencing guidelines. I have discussed all aspects of this
case with my attorney and I am satisfied that my attorney has provided effective assistance of

counsel.

Date: Aidt 19

 

Defendant

STEPHEN\RUFFf{N————— >>

I am the defendant’s attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client’s decision to enter into this agreement is an informed and

voluntary one.

Date: Mel-&

 

CAR < Pye Ate YAyw
Attorney for Defendant

For the United States of America:

Date: Ults / /¢

Date: /| /t 7

   

 

< Z
MATTHEW D. KRUEGER
United States Attorney

 

CHRISTOPHER LADWIG
Assistan’ United States Attorney

Case 2:17-cr-00129-LA Filed 11/14/19 Page 13 of 13 Document 50
